—Order, Supreme Court, New York County (Jacqueline Silbermann, J.), entered on or about February 3, 1992, granting plaintiff pendente lite support in the amount of $425 per week and directing defendant, inter alia, to maintain medical and dental insurance for plaintiff, to pay all costs and charges on the parties’ Florida properties, and to *198pay interim counsel fees in the amount of $5,000 and interim appraisal fees in the amount of $1,500, unanimously modified, on the law and the facts, to delete the award of counsel fees, and otherwise affirmed, without costs.
The proper remedy for a pendente lite award claimed to be unfair is an expeditious trial (Goz v Goz, 162 AD2d 149, 150). Here, there are substantial assets in the marital estate which are available to satisfy any possible inequities in the interim award.
However, an award of interim counsel fees is made giving due consideration to the disparate financial circumstances of the parties (Hills v Hills, 182 AD2d 584), and, here, where it appears that the financial circumstances of the parties are comparable, the parties were married for six years and have no children, and that plaintiff has sufficient funds to pay counsel fees, an award of interim counsel fees is unwarranted. Of course, if plaintiff at some point has insufficient funds to pay counsel fees, she may then seek relief from the trial court. Concur — Carro, J. P., Rosenberger, Kassal and Rubin, JJ.